Ingraham, P. J.
(dissenting):
The cause of action, as stated by the respondent, is “ an action in quantum meruit for the reasonable value of rock excavation as damages for the breach of the paving contracts arising from the wrongful direction of the defendant, its officers and agents, requiring the plaintiff’s assignor and the plaintiff to excavate rock which was not included in the terms of the-paving contracts.” To sustain this cause of action the plaintiff must first prove a breach of the contract by the defendant, and that the damage arising from that breach was the cost to the plaintiff of making the rock excavation, for which he has recovered. It is difficult to see how there could possibly be a breach by the defendant of its contract which would entail upon it a liability for the costs of excavating the rock, unless somewhere in the contract there was an obligation imposed upon the defendant to excavate this rock which the plaintiff did excavate.
The plaintiff seems to eliminate any cause of action based upon an additional contract, either as extra work under the contract executed or upon the theory that the directions' of- the defendant’s officers to excavate this additional rock was a new and independent contract; blit it is quite evident that upon neither of these theories would the plaintiff be entitled to recover.
*285It is a principle universally established that “ In cases of public agents the public corporation is not bound unless it manifestly appears that the agent is acting within the scope of his authority, * * *. And it is a general and fundamental principle of law that all persons contracting with a municipal corporation must at their peril inquire into the power of the corporation or of its officers to make the contract; and a contract, beyond the scope of the corporate power is void, although it be under the seal of the corporation. * * * So, also, those dealing with the agent of a municipal corporation are likewise bound to ascertain the nature and extent of his authority. This is certainly so in all cases where this authority is special and of record, or conferred by statute. The fact that in such a case the agent made false representations in relation to his authority and what he had already done will not aid those who trusted to such representations to establish a liability on the part of his corporate principal.” (1 Dillon Mnn. Corp. [4th ed.] §§ 445, 447.) In section 449 it is stated that when the mode of contracting is specially and plainly prescribed and limited, that mode is exclusive arid must be pursued or the contract will not bind the corporation ; and this principle as laid down by Judge Dillon has been many times applied and has become the settled law of this State.
Now, the charter of the city of New York expressly limits the power of the corporate officers to make any contract except one based upon proposals which have been duly advertised, and then the contract must be made to the lowest bidder. (Laws of 1882, chap. 410, § 64, as amd. by Laws of 1893, chap. 327; revised in Laws of 1897, chap. 378, § 419, and Laws of 1901, chap. 466, § 419., as amd. by Laws of 1906, chap. 598, and Laws of 1910, chap. 554.) It is not claimed that there was any contract made for excavating this rock, based upon such bids as the charter requires, unless it was included within the contract actually made between the plaintiff’s assignor and the defendant, and under which the work in question was performed. The city of New York was not, therefore, liable to the defendant for any work done under the contract except for the amount expressly agreed to be paid to the. plaintiff’s assignor by its terms; nor can there be any liability for extra work under this contract, as that would be a violation of the charter provisions and in violation of the express provisions of the contract.-
*286It would seem, therefore, that the plaintiff was quite correct in. basing his sole right to recover upon an alleged breach by the defendant of some provision of the contract, and' to recover damages for a breach of the contract, it would seem to be essential that such' a breach should be established by the evidence.
Now, the city of New York, wishing to pave Eleventh avenue ■ from Kingsbridge road to Fort George road with macadam pavement, and in pursuance of an ordinance of the city of New York, '.issued tó contractors proposals for bids “For regulating and paving with macadam pavement, the roadway of Eleventh Avenue, from Kingsbridge Itoad to north curb line of Fort George Hoad.” It will be noticed tliat these proposals started out with the statement that the work to be done was “ regulating and paving.” The proposal then recited the ordinance of the common council, and provided that the ■“ estimates for the above'work, indorsed with the above title, also with the name of the person or persons making the same, and the date of presentation, will be received at the office of the department of public works until 12 o’clock m. of, Tuesday, June 13tli, 1893, at which place and hour the bids will be publicly opened by the head of said department and read, and the award of the contract will be made to the lowest' bidder with adequate security, as soon "thereafter as practicable.” It was further stated in the proposals that “ Bidders will state in writing,-and also in figures, the price per square yard for the new pavement; * * *■ also the number of days inquired to complete the work; ” that “ These prices' are to cover the furnishing of all the necessary materials and labor; also necessary preparation of "the foundation; also the necessary readjustment of all the curbstones, and the performance of all the work required by the contract set forth in the specifications and form of agreement hereto annexed.” The .surveyor’s estimate of the work to be done was then inserted with the following proviso:
“ As the above mentioned quantities, though stated with as much accuracy as is possible in advance, are approximate only, bidders are required to submit their estimates upon the following express conditions, which shall apply to and become part of every estimate received.
. “ (1) Bidders must satisfy themselves by personal examination of the location of the proposed work, and by such other means as *287they may prefer, as to the accuracy of the foregoing estimate, and shall not, at any time after the submission of an estimate, dispute or complain of such statement or estimate of the engineer, nor assert that there was any misunderstanding in regard to . the depth of the excavation to be made, or the nature or amount of the work to be done. * * * No extra compensation beyond the amount payable for the several classes of work before enumerated which shall be actually performed, at the prices therefor to be specified by the lowest bidder, shall be due or payable for the entire work. * * * Work or materials not specified and for which a price is not named in the contract will not be allowed for.”
This proposal for bids was signed by the commissioner of public works, and annexed to this proposal was a form of contract with blanks to be filled in wfith the name of the bidder to whom the contract was awarded and the price to be paid for the work.
In reply to this proposal the plaintiff’s assignor submitted a bid which was accepted and the contract duly executed. By this contract, dated the 29th day of July, 1893, the plaintiff’s assignor agreed, for the consideration thereinafter mentioned, to furnish and provide, at his or their own proper cost and expense, all the necessary materials and the labor, and in a good, firm and substantial manner, and strictly in accordance with the following specifications regulate and pave with macadam ¡lavement the roadway of Eleventli avenue, from Kingsbridge road to north curb line of Fort George road; and also lay and relay crosswalks; “ all the said work to be done in the manner and under the conditions hereinafter specified.” The contract further provided that the contractor will not at any time “ dispute or complain of stich statement, nor assert that there was any misunderstanding in regard to the depth of the excavation to be made or quantity of filling that may be required to place the pavement upon the required grade, or the nature or amount of the materials to be furnished or work to be done ; and he covenants and agrees that he will complete the entire work to the satisfaction of the Commissioner of Public Works and in sub- • stantial accordance with said specifications, and that he will not ask, demand, sue for, or recover for the entire work, any extra compensation beyond the amount payable for the several classes of work in this contract enumerated, which shall be actually performed, at the *288prices, therefor herein agreed upon and fixed.” Included in the contract were the specifications for the doing of the work, which contained the following provisions : “ In case there shall be, at the time stipulated for the commencement of the work, any earth, rubbish or other incumbrance on the line of the work, the same is to be removed at the expense of the contractor,” and further :
“ Preparation of Eoad Bed, &e.'—All paving and other stones neeessary to be removed shall bé taken up and' immediately removed from the line, of the work; the sub-soil or other matter (be it earth, rock or other material) shall then be excavated and removed by the contractor to such depth that when properly shaped and rolled it shall be sixteen inches below the surface of the broken stone when completed, irrespective of the finishing material, and sixteen inches below the surface of the stone pavement or new lines of. bridge stones. If rock be encountered it shall' be removed for. at least three inches deeper, * * *.
“ The roadbed shall be truly shaped and trimmed to the required grade and with such crown as shall be directed by the water purveyor, and rolled to ultimate resistance with a roller weighing not less than ten tons where practicable, until the surface is firm and compact, and if the material will not' admit of satisfactory rolling, such material must be removed by and at the expense of the contractor, and proper material substituted. * * *
“ Depth of Pavement.
“ The pavement, when completed, shall be, -when practicable, at each point of such construction, at least of such a depth as required by the specifications and of such crown and such form of gutter as shall be directed, and in any case the thickness of the pavement is to be determined on a line at "right angles to the grade and crown.”
The plaintiff’s assignor further agreed that he. would obey and conform to all ordinances of the corporation of the city .of Hew York then in force, or that'might be in force, during the progress of such work in relation to blasting rocks in the streets and avenues of said city; and further agreed “to receive the following, prices as full compensation for furnishing all the materials and performing all the labor which may be required in the prosecution of the whole of the work to be done under this agreement, and in all respects performing and completing the same, to wit: For the new *289pavement per square yard the sum of ($1.95) One dollar and ninety-five .cents. For furnishing and laying new bridge stones, per square' foot, the sum of 65c Sixty-five cents.
“ It being expressly understood that the measurements shall be taken after the laying or setting of the pavement and bridge stones, and that the aforesaid prices cover the furnishing of all the different materials and all the labor, and the performance of all the work mentioned in this specification and agreement.”
The contract having been executed and the plaintiff’s assignor having assigned this contract to the plaintiff the plaintiff proceeded with the work. ■ After commencing the work it was found that the proper performance of the contract required the excavation of certain rock underneath the surface of the street as it had been before regulated and graded. The plaintiff protested against being compelled to excavate this rock under the contract, but was informed by the city authorities that he had to excavate the rock, as it was necessary to properly prepare and lay the pavement. The plaintiff then proceeded to excavate the rock and properly perform his contract, for which he received the contract price, and then brought this action to recover for the reasonable value of the rock excavated.
The plaintiff does not specify what particular clause of this contract the defendant failed to perform, and I can see in the contract no duty assumed by the defendant which it has not fully performed. There was no representation made in the contract as to whether or not excavation of rock would be necessary, and by the contract the plaintiff’s assignor in express terms undertook to’ remove such rock as should be found necessary to lay the pavement as required by the contract. There were no representations by the city or by its responsible officers that no rock would be found, or that required the city to do any work which was necessary .to prepare for the proper paving of the avenue. The plaintiff says that lie was intrusted by his assignor to make the preliminary examination necessary for. putting in a bid; that he visited the locality, examined the surface of the existing avenue, and that he then found that a number of years before that there had been a contract made for regulating and grading this avenue. He examined the contract for such regulating and grading' and found that it required’ the excavation of rock upon the line of the avenue to such a depth that *290■ if that contract had been properly performed no rock excavation would have been necessary. He then examined the certificate of , the then commissioner of public works and found that he had certified that the contract had been performed and thereby assumed that all rock had been excavated; and it was based upon this examination of that contract and the certificate of the responsible city officers that the contract had been performed • that he assumed that no rock excavation would be necessary and, therefore, submitted the bid in question.
In the proposals for this work, which included by express terms regulating and paving of this avenue, there was no mention made of the former contract; nor was this contract in any way based upon any assumption by the city Or its officials that that other contract had been performed in accordance with its terms; and we may assume that the city had been defrauded by the official who had certified that the former contract had been performed, when it had not, and had there paid to the contractor a sum of money to which file was not entitled ; but I cannot see how that can possibly affect the right of the city to require of the plaintiff or his assignor -to perform this contract. There was no representation made by the. city to. this plaintiff or his assignor that that contract had been completed according to its terms.- There was no presumption that tlió former officials who had charge of the work under that contract had properly performed their duty so as to' affect the obligation of-the plaintiff or his assignor in the performance of this contract. When this proposal was received there was a distinct statement in it which, by its terms, became a part of the contract that the bidder must satisfy himself by. personal examination of the location of the proposed work, and by such other means as lie might prefer, as to the accuracy of the foregoing estimate, and should not at any time after the submission of an estimate dispute or complain of such statement or estimate of the engineer, nor assert that there was any misunderstanding in regard to the depth of the excavation to be made, or the nature or amount of the work to be done; and it was further' expressly agreed-that no extra compensation, beyond the amount payable -for the sevei-al classes of work entimerated which should be actually performed at the prices therefor to be specified by the lowest bidder, shall be d ne or payable for the entire work; *291and that work or materials not specified, and for which a price is not named in the contract, will not be allowed for. He also expressly agreed that there was not any misunderstanding in regard to the depth of the excavation to be made or quantity of filling that may be required to place the pavement upon the required grade, or the nature or amount of the materials to be furnished or work to be done; and he covenanted and agreed that he would complete the entire work to the satisfaction of the commissioner of public works, and in substantial accordance with said specifications, and that he would not ask, demand, sue for or recover for the entire work any extra compensation beyond the amount payable for the several classes of work in the contract enumerated which should be actually performed at the prices agreed upon; and he further agreed that the subsoil or other matter, be it earth, rock or other material, should be excavated and removed by the contractor to such depth that when properly shaped and rolled it should be sixteen inches below the surface of the broken stone when completed, irrespective of the finishing material, and sixteen inches below the surface of the stone pavement or new lines of bridge stones; and that, if rock should be encountered,, it should be removed for at least three inches deeper.
Thus the parties had in contemplation when the contract was made the contingency of rock excavation being necessary to enable the pavement to be laid as provided for by the contract, and it was expressly agreed that should such rock excavation be necessary, it should be made by the contractor .at its own expense. Where, in this contract, is there one provision which either expressly or'by implication provides that the defendant should be under any obligation to remove any rock that should be found, or any representation or statement that any rock had been removed so that the pavement could be laid without excavation? There was no provision by which the city expressly agreed to do anything in regard to this avenue to prepare it for the laying of this pavement. There can be, as I see, no implied obligation to perform such work, but it seems to me. that this rock was, by the express agreement of the parties, to be removed by the plaintiff as a part of the work that he had to perform and that there was absolutely no breach of contract by the defendant which could possibly give the plaintiff a cause of *292action. The plaintiff, however, says that whatever the technical features of the action may be, he submits that the allegations of the complaint and the facts proved upon .the .trial support the judgment appealed from under a line of cases cited by him, of which Horgan v. Mayor (160 N. Y. 516) seems to be the leading case, and that case, as I understand it, is relied upon in the prevailing opinion to sustain this judgment. That case was brought by the plaintiff against the city to recover for extra work performed by the plaintiff under a contract between himself and the city. The Court of Appeals stated that they were of the opinion that the city had, by a general release, released all claim except such as he might have, if any, for extra work not covered by the contract; and the court considered the case only to be a claim for extra work. The contract in that case provided for draining offv the water from a pond in' the- Central Park and providing for a new bottom for the pond. The contract provided that the plaintiff was to furnish all labor and materials required for conducting the flow of water through or across the area'of the pond, to the outlet, or'for draining water from any portion of the area and all pumping or bailing required for the proper prosecution of the work during its progress and until its completion. After the contract was executed the plaintiff requested the city authorities to draw off the water from the pond, and . thereupon the circular gate resting ^ upon the bottom was opened and'the water was drawn down to a depth of fourteen inches, when the outlet pipe ceased to work. It was then ascertained that the pipe or sewer was very seriously obstructed* and that. unless the same was clearéd out no further water could be drawn from the pond, the engineer insisting that the plaintiff should remove the water from the pond, and the plaintiff erected his pumps and proceeded to do the work of pumping, claiming, however, that it was no part of his contract- and that the city must pay him for it as extra work, and the court there held that the question was: “ Did the city owe the duty to the plaintiff of having the outlet pipe of this pond' in working .order ? ” and the court held " that under a reasonable construction of the contract the contractor had a right to assume that the pond could be drained of water'in a general sense; that the contract did not contemplate the contractor pumping out the water of the lake in a general sense; and *293that the city having failed in the performance of this implied obligation, upon the faith of which the contract was made, the contractor was "entitled to recover for the additional expense caused to him in pumping out the water. So far as the record shows, there was no express provision in this contract that the plaintiff could not recover for extra work, but whether that is so or not, an examination-of the case, it seems to me, discloses that the recovery was allowed as extra work made necessary by the failure of the city to perform its obligation under the contract, namely, "of providing an outlet for this water which would be sufficient to drain the pond. There is certainly, as I view it, nothing in this case that could have any application to the'claim recovered on by the plaintiff in this action.
. The plaintiff also cites the case of Gearty v. Mayor, etc. (17N. Y. 61). In that case the plaintiff alleged that he had proceeded under his contract so that he was entitled to a payment due him of upwards of $7,700, as he was ordered by the engineer of construction to take up this work and relay it. Each party charged the other with a breach of the contract, the city insisting that the work was improperly done; the contractor insisting that the work was properly done; that the plaintiff could have then stopped the work and stood upon his contention that the work had been properly done and brought this action to recover for the labor and materials furnished under the contract, but the contractor having complied with’the direction of the city authorities and done over the work, the question was whether the second remedy was open to the contractor to do the work required by the commissioner and subsequently recover for such work which he was unjustly and improperly required to perform. The court held that he had such an option and that he could recover upon the theory that it was damages caused by a breach of the contract, and in that case there was a breach of the contract if the work had been properly performed in the first instance in refusing to pay what was then due on the contract, so that the contractor was entitled to the payment which, if the contract had been properly performed, was then due. Thus in that case, as in the Morgan case, there was held to be a breach of the contract by the city, and the action could be sustained as an action for damages to recover for that breach. Here, as before stated, there was no clause of the *294contract which the city did not perform, no breach of the contract by the city in any respect, no violation of any of its terms by the defendant or by its officers. There was only a demand' that the plaintiff should comply with his contract and perform the work that he had agreed to perform, and he, though protesting, complied with that-demand and did the work called for by the contract, and.for that he has received the amount the'city promised and agreed to,pay.
I think there is ho theory upon which this action can be sustained •; no act of any of the city authorities for which the city can be held liable; no contract or agreement by which the plaintiff is entitled to receive any sum of money, except that already paid him, and no possible theory, that I can see, upon which the plaintiff can recover. •
There is presented the rather unusual case of a person having made a contract with the city which, because of a misapprehension on his part as to the extent of the. work to be done, has involved him in a loss; but the judgment must be satisfied with money raised by taxation. It cannot, be affirmed, in my opinion, without breaking down the rules which are firmly established to protect municipal corporations from unjust claims made against them, -rules which aré perfectly familiar to every one making a contract with a municipal corporation and which are necessary for the protection of the public; and the courts have, I think, no right to give to a contractor-who has made a mistake in making a contract, an additional payment for the work that he has agreed to do when that money is to come out of the public treasury and ultimately must be supplied by taxation. The plaintiff knew perfectly well the obligations that he assumed. He entered into this contract upon an assumption, not based upon anything that the city or any of its officers said or did, but upon his examination of the work that he had to do, and because that assumption' turned out to be incorrect is no justification for imposing upon the city an additional burden from that provided for in the contract itself. " ,
' I think, therefore, that no cause of action was alleged or proved, and that the judgment should be reversed and a new trial ordered.
Laughlin, J., concurred.
Judgment and order affirmed, with costs.